Citation Nr: 0302198	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from 1940 to 1963.  He was 
awarded the Combat Infantryman Badge.  Evidence of record 
indicates that he sustained a shell fragment wound in combat 
in Italy in 1944 and was awarded the Purple Heart.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran filed an initial claim of entitlement to service 
connection in April 1990.  In a July 1991 rating decision, 
the RO granted the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
Service connection was also granted for residuals of a shell 
fragment wound of the left knee.  In the same rating 
decision, the RO denied the veteran's claim for service 
connection for a shell fragment wound of the right knee and 
for degenerative joint disease of both knees.  The veteran 
did not appeal that decision.  

In June 2000, the veteran requested that his claim for 
service connection for left knee degenerative joint disease 
be reopened, and in July 2000, he requested that the 
previously denied claims for service connection for residuals 
of a shell fragment wound of the right knee and degenerative 
joint disease of the right knee be reopened.  In addition, he 
filed a claim for service connection for a cervical spine 
disorder.  In a September 2000 rating decision, the RO denied 
the veteran's claims.  
The veteran subsequently perfected an appeal as to all 
issues.

The Board observes that although the procedural history of 
the veteran's claims for service connection for degenerative 
joint disease of the right and left knees is somewhat 
different, both issues have been perfected for appeal.  For 
the sake of simplicity, the Board has combined those issues 
into one issue. 

Other issues

The Board observes that in the September 2000 rating 
decision, in addition to rendering decisions as to the issues 
listed above, the RO also granted service connection for 
hemorrhoids and malaria, denied service connection for spider 
teleangiectasis of the suprasternal notch, continued the 
previously assigned noncompensable disability rating for the 
service-connected shell fragment wound of the left knee, and 
increased the rating for the service-connected lumbar spine 
disorder from 10 percent to 40 percent.  None of those issues 
is currently in appellate status, and accordingly none will 
be addressed herein.


FINDINGS OF FACT

1.  In an unappealed July 1991 rating decision, the RO denied 
service connection for a shell fragment wound to the right 
knee and for bilateral knee degenerative joint disease. 

2.  The evidence associated with the claims file subsequent 
to the RO's July 1991 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 

3.  Competent medical evidence reveals that the veteran has a 
shell fragment wound to the right knee that is causally 
related to an incident of his military service.

4.  Competent medical evidence reveals that the veteran has 
degenerative joint disease, bilateral knees, that is causally 
related to his military service, specifically shell fragment 
injuries of both knees in combat in 1944.

5.  Competent medical evidence does not indicate that the 
veteran's cervical spine disorder is causally related to his 
military service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's July 1991 decision denying service connection 
for a shell fragment wound to the right knee and for 
bilateral knee degenerative joint disease is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1103 (2002).

2.  Since the July 1991 decision, new and material evidence 
has been received, and so the veteran's claims of entitlement 
to service connection for a shell fragment wound to the right 
knee and for bilateral knee degenerative joint disease are 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001).

3.  A shell fragment wound of the right knee was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2002).

4.  Degenerative joint disease of both knees was incurred as 
a result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.102, 3.303, 3.304(d) (2002).

5.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's military service and is not 
proximately due to or is the result of any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a shell fragment wound to the right knee, degenerative joint 
disease of both knees and a cervical spine disorder.

The Board initially points out that although the RO reopened 
the veteran's previously-denied claims of entitlement to 
service connection for a shell fragment wound of the right 
knee and for degenerative joint disease of both knees and 
adjudicated the claims on the merits, the Board must first 
examine whether the evidence warrants reopening the claims.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

If it is determined that new and material evidence has been 
submitted, the claims must be reopened.  The VA may then 
proceed to evaluate the merits of the claims on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied  
See 38 U.S.C.A. § 5103A (West Supp. 2002).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107) (West Supp. 
2002)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence.  However, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West 1991 & Supp 
2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claims by finding that 
they were not well grounded.  The VCAA eliminated the concept 
of a well-grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. (2000), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the December 2000 SOC, the RO 
denied service connection for degenerative joint disease, 
left knee and for cervical spine strain, with underlying 
minimal degenerative disc disease and degenerative joint 
disease, based on the substantive merits of the claim.  
Similarly, in the March 2002 SSOC, the RO denied service 
connection for degenerative joint disease, right knee, based 
on the substantive merits of the claim.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In August 2000, following receipt of the veteran's claims for 
service connection for his cervical spine and right knee 
disorder, the RO sent the veteran a letter notifying him of 
the evidence necessary to substantiate his claims.  The 
letter referred to well-grounded claims; however, the RO 
specified the evidence needed, and notified the veteran of 
what evidence he would be responsible to submit, and what 
evidence the RO would obtain.  In December 2000, the RO sent 
the veteran a letter requesting specific details of his right 
knee injury in service.

Critically, in July 2001 the RO sent the veteran a letter 
which set forth in detail the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was specifically 
informed of the steps already taken by the RO, of the 
evidence still needed to substantiate the claims, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the September 
2000 rating decision, by the December 2000 SOC, and by the 
March 2002 SSOC.

Duty to assist 

As stated above, the duty to assist does not apply to a 
previously denied and final claim unless that claim is 
reopened on the basis of new and material evidence.  However, 
as discussed below the Board has found there is new and 
material evidence to reopen the veteran's claims.  For the 
sake of clarity and efficiency, the Board will address the 
duty to assist here in a common discussion.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, following receipt of a June 1990 request for 
evidence from the RO, the veteran identified treatment 
records in his service records.  The veteran's service 
medical records were obtained.  In July 1990, the veteran 
submitted records from M.S., M.D.  He also identified records 
from St. David's Community Hospital, and the RO requested and 
obtained those records.  The veteran was afforded VA 
examinations in December 1990, June 2000 and September 2000.  
He submitted evidence from Dr. L.D.G. in August 2000.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  In July 
2001, the veteran stated that he had no additional medical 
evidence to provide.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his January 2001 VA Form 
9 that he did not want a Board hearing and that he had never 
requested a local RO hearing.  The veteran has submitted 
statements in support of his claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claims in June and July 2000, prior to this 
date, the earlier version of the law remains applicable in 
this case.  That version is as follows.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins, supra; Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to Hickson applies. There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Analysis

New and material evidence

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins, 12 Vet. App. at 218-19.  
Because the evidence and analysis pertinent to both the 
veteran's right knee shell fragment wound claim and his 
bilateral knee degenerative joint disease claim are similar 
and to some degree overlapping, the Board will address both 
issues in a single discussion.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for a 
right knee shell fragment wound and for degenerative joint 
disease, bilateral knees.  

At the time of the July 1991 rating decision, the claims 
folder contained the veteran's service medical records, a 
December 1990 VA examination report and several private 
medical records, reflecting treatment of degenerative joint 
disease of the veteran's knees.  These records included 
sufficient evidence to satisfy Hickson element (1) as to both 
knees, and Hickson element (2) as to the left knee 
degenerative joint disease claim.  Notably missing was any 
evidence of an in-service injury to the veteran's right knee, 
Hickson element (2), and any evidence linking the veteran's 
bilateral knee disability to an incident of service.  

Since the veteran's requests to reopen his claims, the 
evidence received includes a June 2000 VA examination report, 
which includes a nexus opinion on the issue of degenerative 
joint disease, bilateral knees, an August 2000 note from the 
Austin Bone and Joint Clinic linking the veteran's current 
right knee disability to service, and a June 2000 report from 
Dr. L.D.G. showing evidence of a piece of shrapnel removed 
from the veteran's right knee.  The Board finds that these 
records provide evidence as to the Hickson elements missing 
at the time of the July 1991 decision.
This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issues of service 
connection for a shell fragment wound of the right knee and 
bilateral knee degenerative joint disease, because such 
evidence suggests that the veteran suffered an injury to his 
right knee in service, and that this injury, and the already 
service connected left knee injury are medically related to 
the veteran's current bilateral knee disability.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claims of 
entitlement to service connection for a shell fragment wound 
of the right knee and bilateral knee degenerative joint 
disease are reopened. 

Duty to assist/Bernard considerations  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claims has been fulfilled.  However, as 
discussed in the VCAA section above, the Board has found that 
this duty has been fulfilled by the RO, and the Board will 
now proceed to a discussion of the substantive merits of the 
claims.

Since the RO decided the veteran's claims on their merits, 
the concerns voiced by the Court in Bernard v. Brown, 4 Vet. 
App. 384 (1993), concerning the Board's adjudication of 
matters not  previously considered by the RO, are not here 
present.

These preliminaries having been concluded, the Board will 
move on to separate analyses of the three issues on appeal.  
The Board notes that the veteran has sought service 
connection for two right knee disabilities: residuals of a 
shell fragment wound and degenerative joint disease.  To the 
extent possible, the Board will attempt to discuss these 
disabilities separately.
 
1.  Entitlement to service connection for a shell fragment 
wound of the right knee.

The veteran contends that he suffered a shell fragment wound 
to his right knee during service, and that he currently 
suffers from residuals of that injury.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a shell fragment wound of the right knee was 
incurred in service.

In summary, the evidence shows that the veteran's service 
medical records showed a shell fragment wound of the left 
leg, incurred in 1944, in combat.  As noted by the Board 
above, service connection was granted by the RO for a shell 
fragment wound of the left knee in July 1991.  Service 
medical records also showed and a scar on the right shin of 
unspecified etiology.  A shell fragment would of the right 
lower extremity was not mentioned.

In July 1990, the veteran underwent bilateral knee 
replacement, due to severe osteoarthritis of both knees.  In 
June 2000, a physician from the clinic that performed the 
1990 operation stated that he removed a piece of shrapnel 
from the right knee at that time, although this is not 
reflected in the 1990 operation report.  

In September 2000, the veteran was afforded a VA scar 
examination.  The examining physician took note of the June 
2000 comments of the veteran's treating physician to the 
effect that a shell fragment was removed from the right knee 
during the July 1990 knee replacement surgery.  The veteran 
was diagnosed with a scar, residual of a shell wound to the 
right knee.  The examiner made it clear that he was referring 
to the veteran's right knee, not the [previously service 
connected] left knee.  

With respect to Hickson element (1), a current disability, 
the September 2000 VA scars examination shows a diagnosis of 
scar, residual of shell wound, right knee, not dysfunctional, 
not disfiguring, asymptomatic.  The shell fragment wound scar 
of the right knee is also shown by the June 2000 statement by 
Dr. L.D.G.  Thus, residuals of a shell fragment wound, in the 
form of a scar, have been identified by competent health care 
providers.  Hickson element (1) is accordingly satisfied. 

Although the June 1990 examination report and the July 1990 
operative report do not indicate this, Dr. L.D.G. stated in 
June 2000 that radiographs from June 1990 revealed a piece of 
shrapnel in the right knee, and that in July 1990, that 
fragment was removed.  This statement was also noted by the 
June 2000 VA examiner as he found a history of a shell 
fragment wound of the right knee.  The Board accepts this 
evidence in satisfaction of element (1).

With respect to Hickson element (2), in service injury, the 
veteran's service medical records are silent as to an injury 
to the right knee in service.  These service medical records 
do show that he was injured in combat 1944, and received a 
shell fragment wound of the left knee.  
  
Examination reports in July 1963, September 1957 and November 
1956 show a well healed scar across the right shin, or right 
anterior tibial area.  No explanation for the presence of 
that scar appears of record.  

Post-service evidence, specifically the June 2000 statement 
of Dr. L.D.G., shows that a shell fragment was in fact found 
and removed from the veteran's right knee in 1990.  June 2000 
is not the first time that such an account is recorded.  The 
veteran also described the removal of shrapnel from his right 
knee to a VA examiner in  December 1990.

The veteran served in combat and is the recipient of a Combat 
Infantryman Badge.  As stated above, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2002).

The evidence, taken as a whole, demonstrates as follows: the 
veteran incurred a shell fragment wound of his left knee in 
combat, that he subsequently was noted to have a scar on his 
right lower extremity, and that his private physician now 
attests to removing a shell fragment from his right knee in 
1990, and there is no other explanation for the presence of 
that shell fragment.  The Board concludes that the record 
contains satisfactory evidence of a right knee injury which 
is consistent with the circumstances, condition and hardships 
of his combat service.  Therefore, under provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board 
accepts this evidence in satisfaction of Hickson element (2), 
despite the lack of any official record of an in-service 
injury the right knee.

With respect to Hickson element (3), medical nexus, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Competent medical nexus opinion 
evidence is required.  See Libertine, supra.  With respect to 
this issue, such evidence is of record. 

In his June 2000 statement, Dr. L.D.G. identified a 
relationship between the veteran's current shell fragment 
would residuals, (i.e. the scar) and the shrapnel fragment 
wound incurred in service.  The September 2000 VA examiner 
similarly referred to the right knee scar as being a residual 
of a shell fragment wound.  There is no medical opinion to 
the contrary.  Accordingly, the Board finds that Hickson 
element (3) has also been met.  

The Board therefore concludes that all three elements 
required for service connection have been established.  The 
benefit sought on appeal is accordingly granted. 

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

The veteran contends that his degenerative joint disease, 
bilateral knees, resulted from shell fragment wounds to his 
knees incurred in service.  It is somewhat unclear as to 
whether he is contending that service connection should be 
granted on a direct basis or as secondary to his service-
connected shell fragment wounds.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that degenerative joint disease, bilateral knees, 
was incurred as a result of active military service.

With respect to Hickson element (1), current disability, 
there is ample evidence of record to satisfy these elements, 
and they are not in contention.  The June 2000 VA examination 
report, as well as numerous private medical reports show that 
the veteran currently suffers from degenerative joint disease 
of both knees.  

With respect to Hickson element (2), in service disease or 
injury, the service medical records show that the veteran's 
left knee was injured in service, and the Board has 
determined elsewhere in this decision that there is 
sufficient evidence to show that the veteran suffered a 
similar injury to his right knee in service.  Similarly, 
Wallin element (2), service-connected disability, is now 
satisfied as to both knees.  

With respect to Hickson/Wallin element (3), medical nexus, 
the Board must determine whether there is sufficient evidence 
of record to establish a relationship between the current 
bilateral knee disability and the in-service shell fragment 
wounds and/or the service-connected bilateral knee 
disabilities.  
 
The pertinent evidence includes an August 2000 statement by 
Dr. L.D.G. at the Austin Bone Clinic.  That statement 
expresses the physician's opinion that the veteran's right 
knee joint arthritis was caused by shrapnel from a World War 
II wound.  This clearly is supportive of the veteran's claim.

Also of record is the report of a June 2000 VA examination of 
the veteran.  The June 2000 VA examination report shows that 
the examiner reviewed the medical records and examined the 
veteran.  The examiner noted that the veteran underwent a 
total knee replacement of both knees in July 1990 due to 
severe osteoarthritis.  He noted the June 2000 statement by 
L.D.G. that he removed a piece of shrapnel from the veteran's 
right knee in 1990 and that this fact did not appear in the 
operation report.  The VA examiner additionally noted that 
L.D.G. did not specify where the shell fragment was removed, 
thus it was difficult to determine whether it could have 
caused arthritis.  The examiner stated that, if the shell 
fragment had been lodged in the joint, it probably 
contributed to the degenerative joint disease, otherwise, it 
probably did not.  He stated that the left knee had similar 
arthritis to the right knee.  

The Board finds that, although the June 2000 VA examiner's 
opinion appears to be based on a more thorough review and 
discussion of the evidence and medical history of the 
veteran, his conclusion was essentially speculative because 
he had no knowledge of the location of the shrapnel.  This 
was not due to any failing on the part of the VA examiner.  
Rather, because both knees had been replaced with prostheses 
ten years before, any conclusion based on examination of the 
veteran in 2000 would of necessity be speculative.  On the 
other hand, although  statement from Dr. L.D.G. is brief and 
somewhat conclusory, it is based on first-hand knowledge of 
the shrapnel that was removed and its location with respect 
to the knee.  The Board finds the opinion of Dr. L.D.G. more 
persuasive, and affording the veteran the benefit the doubt, 
concludes that Hickson element (3) has been satisfied.  

All three elements necessary for a finding of entitlement to 
service connection having been satisfied, the Board concludes 
that service connection for bilateral degenerative joint 
disease of the knees is warranted.  The benefit sought on 
appeal is accordingly granted.

3.  Entitlement to service connection for a cervical spine 
disorder.

The veteran contends that degenerative processes of his 
lumbar spine, which are service connected, have spread 
through the blood stream and affected his cervical spine.  He 
also contends that the same incident which caused his 
service-connected lumbar spine disability amy have caused his 
cervical spine disability.

Discussion

It is apparent from the evidence of record that the veteran 
currently has a cervical spine disorder that satisfies 
Hickson element (1).  A June 2000 letter from Dr. M.K.G. 
shows that the veteran has been under his care since November 
1996 for  degenerative changes in the cervical spine.  A 
September 2000 VA spine examination shows a diagnosis of 
cervical spine strain with underlying minimal degenerative 
joint disease at C6-7 and minimal degenerative joint disease 
at C5-7.  

The Board also notes that the veteran is service connected 
for degenerative disc disease at L2-3 and degenerative joint 
disease with a tear in the interspinous ligament and stenosis 
at L4-5.  Hickson element (2) has therefore been satisfied 
with respect to the matter of secondary service connection.  
In addition, although there is no evidence of a cervical 
spine injury during service the Board will apply the combat 
presumption found in 38 U.S.C.A. § 1154(b) and acknowledge 
that an in-service cervical spine injury occurred.

The Board observes in passing that there is no evidence that 
arthritis was manifested to a compensable degree within one 
year after the veteran's retirement from military service in 
1963, so the statutory presumption contained in 38 U.S.C.A. 
§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309 is inapplicable in 
this case.

With respect to Hickson element (3), in order to establish 
service connection on a secondary basis, as is contended by 
the veteran, competent medical evidence must show that the 
current cervical spine disability is proximately due to or 
the result of the service-connected disease or injury.  In 
this case, such competent medical evidence is absent from the 
record, and the veteran has pointed to no such evidence.  The 
June 2000 letter from Dr. M.K.G. did not provide a statement 
of nexus to service.  Moreover, and significantly, the 
September 2000 VA examination report included an opinion of 
the examiner that the degenerative joint disease of the 
lumbosacral spine did not cause the degenerative joint 
disease of the cervical spine.  It appears from the 
examination report that the examiner conducted a thorough 
examination of the veteran and reviewed the claims file prior 
to rendering his opinion.  The Board can identify no medical 
evidence that conflicts with this opinion.

As for direct incurrence, the veteran contended in his 
January 2001 VA Form 9 that the same injury that caused his 
lumbar spine disorder could have caused the neck injury.  In 
essence, he contends that he may have incurred whiplash from 
the in-service explosion.  He also points to the combat 
presumption, as discussed above.  

As stated above, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service.  The Board has applied the statue in 
this manner in addressing Hickson element (2).  The combat 
presumption does not serve to provide medical nexus.  See 
Libertine, supra.  No such medical nexus opinion is record.  

To the extent that the veteran himself has presented his own 
medical theories as to how his neck disability may be related 
to his service and/or to his service-connected lumbar spine 
disability, it is now well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

In short, no competent medical nexus evidence opinion has 
been presented, and Hickson element (3) has accordingly not 
been met.  A required element for service connection has not 
been satisfied; for this reason, the Board concludes that 
service connection cannot be established on either a direct 
or secondary basis.  The benefit sought on appeal, service 
connection for a cervical spine disability, is accordingly 
denied.





CONTINUED ON NEXT PAGE




ORDER

Service connection for a shell fragment wound of the right 
knee is granted.

Service connection for degenerative joint disease, bilateral 
knees, is granted.

Service connection for a cervical spine disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

